Citation Nr: 0625323	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  03-33 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than December 
26,  2001 for service connection of post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date earlier than December 
31, 2002 for basic eligibility to Dependents' Educational 
Assistance.

3.  Entitlement to an effective date earlier than December 
31, 2002 for entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 until 
August 1969 and again from July 1971 until August 1988.  
Service in Vietnam is indicated by the evidence of record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).   

In February 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge sitting in San Antonio, Texas.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

Issues not on appeal 

In March 2004, the RO received the veteran's claims of 
entitlement to service connection of diabetes, including 
claimed as secondary to herbicide exposure;  hypertension, 
including claimed as secondary to diabetes; an eye disability 
claimed as secondary to diabetes; and a disorder of the 
extremities, claimed as secondary to diabetes.  To date, 
these claims have not yet been adjudicated.  They are 
referred to the RO for appropriate action.  

 
FINDINGS OF FACT

1.  A May 1999 rating decision which denied service 
connection of PTSD is final.  

2.  The veteran's next claim of entitlement to service 
connection of PTSD was received on December 26, 2001.   

3.  In the veteran's April 2003 formal claim of entitlement 
to eligibility to Dependents' Educational Assistance and 
TDIU, he indicated that he left fulltime employment effective 
December 31, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
26, 2001 for entitlement to service connection of PTSD are 
not met.  38 U.S.C.A. §§ 5107; 5110 (West 2002); 38 C.F.R. §§ 
3.155(a), 3.400 (2005).

2. The criteria for an effective date earlier than December 
31, 2002 for entitlement to Dependents' Educational 
Assistance and TDIU are not met.  38 U.S.C.A. §§ 5107; 5110 
(West 2002); 38 C.F.R. §§ 3.155(a), 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an earlier effective date for his 
entitlements to service connection of PTSD, basic eligibility 
to Dependents' Educational Assistance and Entitlement to 
total disability based upon individual unemployability due to 
service-connected disabilities (TDIU).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

In this case, no VCAA notice is necessary because as 
described below the outcome of this earlier effective date 
claim depends exclusively on documents which are already 
contained in the veteran's claims folder.  No additional 
development could alter the evidentiary posture of this case.  
In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

Additionally, a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board therefore finds that any failure to comply with the 
VCAA is not prejudicial.

Factual Background

As the contents of the veteran's VA claims folder are at 
issue in the three issues before the Board, a common factual 
background will be presented.  

The veteran served on active duty from October 18, 1966 until 
August 29, 1969 and again from July 1, 1971 until August 31, 
1988. 

At the veteran's May 1988 separation examination no mental 
health diagnoses were rendered and no history of PTSD was 
noted. 

On September 19, 1988 the VA received the veteran's initial 
claim of entitlement to service connection.  The claimed 
conditions were listed as a left knee condition, hearing 
loss, and the residuals of a broken nose.  No mental health 
disability, including PTSD, was claimed at that time.  

In March 1989 the veteran was referred for a VA compensation 
and pension examination.  A specific finding of "no 
pathology" was made regarding the veteran's psychiatric 
condition. 

The veteran's next claim for VA benefits was received by the 
RO on June 17, 1998.  At that time the veteran asserted that 
he was seeking service connection of PTSD and that he had 
been diagnosed with PTSD during service in 1981.  No 
supporting evidence was included with the veteran's claim.  
An updated address of record was listed at the bottom of the 
claims document.  

In January 1999 the RO sent the veteran notice of a VA 
examination to the updated address of record noted on the 
June 1998 claim.  In February 1999 it was returned to VA by 
the United States Post Office with the notation "Return to 
Sender...Temporarily Away".  A notation on the envelope 
indicates that a redelivery was attempted in March 1999.  
That envelope was not returned.  

In May 1999, the RO mailed the veteran a copy of its rating 
decision which notified the veteran that his claim had been 
denied, in part, due to lack of evidence of current 
disability based upon his failure to report for the VA 
examination.  This notice was sent to an alternate address 
which had been the address of record prior to the June 1998 
claim and had been the address for the veteran's receipt of 
benefits.  No response was received to that notice and it was 
not returned as undeliverable.   The rating decision became 
final. 

The veteran did not contact VA again until he submitted a 
claim of entitlement to service connection of PTSD that was 
received on December 26, 2001.  

In March 2002, the veteran appeared for a VA contract 
examination.  A PTSD diagnosis was established and 
occupational problems were identified.  A finding of 
unemployability was not made.  Other VA examinations obtained 
at the same time had the veteran reporting that he was 
currently employed as a realtor.  

A June 2002 rating decision granted service connection of 
PTSD based upon the March 2002 VA examination.  

On April 24, 2003, the RO received the veteran's formal claim 
of entitlement to TDIU and Chapter 35 benefits.  In the claim 
document, the veteran asserted that he had ceased fulltime 
employment as of December 31, 2002.  

1.  Entitlement to an effective date earlier than December 
26,  2001 for service connection of PTSD.  

Analysis

The veteran is seeking an effective date earlier than 
December 26, 2001 for entitlement to service connection of 
PTSD.  In his February 2005 substantive appeal he 
specifically requested an effective date as of his separation 
from service, that is to say September 1, 1988.  In the 
alternative the veteran and his representative have asserted 
that entitlement should be granted from June 17, 1998, 
arguing in essence that the May 1999 rating decision is not 
final because the veteran did not get notice of the VA 
examination.  For the reasons set out immediately below, the 
Board has determined that an effective date earlier than 
December 26, 2001 is not available for the grant of service 
connection of PTSD.  

In general, when service connection is being established, the 
effective date of that award will be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

With respect to the veteran's request for an effective date 
in 1988 for service connection of PTSD, the Board finds that 
such is not warranted.  The veteran filed a claim for service 
connection in September 1988; however, PTSD was not among the 
claimed conditions.  Moreover, the evidence of record at that 
time did not disclose a current diagnosis of PTSD or a 
history of treatment for PTSD during service.  Accordingly, 
there was no claim, formal or informal, of record in 
September 1988.  Therefore, the Board finds no basis for an 
effective date in September 1988 for service connection for 
PTSD.    

The Board acknowledges that on June 17, 1998, the veteran 
filed a claim of entitlement to service connection of PTSD.  
At the time that the veteran submitted that claim the 
evidence of record did not include any medical evidence of a 
current diagnosis of PTSD.  As noted previously, a March 1989 
VA examination had indicated an absence of current 
psychological pathology.  Therefore, in January 1999, the 
veteran was referred for a VA mental status examination to 
determine the existence of any current mental health 
disability.   

Notice of the examination was sent to the address of record 
supplied by the veteran in his June 17, 1998 claim.  This 
notice was returned as undeliverable.  VA may rely on the 
"last known address" shown of record, see Thompson v. Brown, 
8 Vet. App. 169, 175 (1995), and the burden is on the 
appellant to keep VA apprised of his or her whereabouts; if 
he or she does not do so, there is no burden on the part of 
the VA to "turn up heaven and earth to find [the appellant]," 
see Hyson v. Brown, 5 Vet. App. 262 (1993).  

Nevertheless, after failing to contact the veteran at the 
address of record he reported incident to the June 17, 1998 
claim, VA sent additional, unreturned correspondence, 
specifically the March 1999 notice and the May 1999 rating 
decision to the veteran's established address of record for 
compensation purposes.  The Board finds no evidence to 
suggest that the March 1999 re-mailing of the examination 
notice or the May 1999 mailing of the rating decision was not 
sent in the regular and ordinary manner that correspondence 
is delivered into the custody of the United States Postal 
Service and mailed to the addressee.  Further, these letters 
were not returned as undeliverable.  Accordingly, it appears 
that the veteran did receive notice of the need to appear for 
a VA examination or otherwise respond to VA in order to 
support his service connection claim.  

The veteran testified that he did not receive any notice of 
the VA examination or of the May 1999 rating decision.  
However, with respect to these contentions of the veteran, 
the presumption of administrative regularity comes into play.  
"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926].  Although 
the Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in this case.  The Court specifically 
held that a statement such as the veteran's, standing alone, 
is not sufficient to rebut the presumption of regularity in 
RO operations.  To the extent that veteran is challenging VA 
to "prove" that he did not receive the three notices at 
issue, as a matter of law, it is the veteran who must rebut 
the presumption of regularity.  See Ashley and Mindenhall, 
both supra.  The evidence in this case is insufficient to 
rebut the presumption of regularity with respect to mailing.  

Therefore, the veteran is presumed to have received the March 
1999 resubmitted letter and the May 1999 rating decision.  It 
is clear from the record that VA provided the veteran with 
notice of his need to report for a VA examination at both of 
the two addresses of record provided to it by the veteran.  
Accordingly, as the veteran is presumed to have received 
notice and did not respond, the May 1999 rating decision is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2005). 

As the May 1999 rating decision is final, the issue before 
the Board becomes whether or not a claim was received after 
May 1999 and before December 26, 2001.  After the issuance of 
the May 1999 rating decision, the veteran next contacted VA 
by a claim received December 26, 2001.  At the time that VA 
received this claim the record was still absent a current 
diagnosis of PTSD.  Therefore, during the development of the 
claim, the veteran was referred for a VA examination.  This 
examination established for the first time in the veteran's 
record a medical diagnosis of PTSD.  Accordingly, in the June 
2002 rating decision the RO granted entitlement to service 
connection of PTSD.  As December 26, 2001 was the date of the 
receipt of the claim, no earlier effective date is available 
under the law.   See 38 U.S.C.A. § 5110 (West 2002).  
Therefore, an effective date earlier than December 26, 2001, 
for service connection of PTSD is denied.  

2.  Entitlement to an effective date earlier than December 
31, 2002 for basic eligibility to Dependents' Educational 
Assistance.

3.  Entitlement to an effective date earlier than December 
31, 2002 for entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

Pertinent laws and regulations

Effective dates
The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2005).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2005).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Analysis

The veteran is seeking entitlement to an effective date 
earlier than December 31, 2002, for entitlement to 
Dependents' Educational Assistance and TDIU.  As the 
veteran's eligibility to Dependents' Educational Assistance 
is predicated on his receipt of TDIU, the issues of the 
effective dates of both entitlements will be presented in a 
common discussion.  See 38 U.S.C.A. §§  3500; 3501 (West 
2002).  

Essentially, the veteran contends that these benefits should 
be granted as of the effective date of the establishment of 
his service connection of PTSD.  For the reasons set out 
immediately below, the Board has determined that an effective 
date earlier than the currently assigned December 31, 2002 is 
not available for entitlement to either benefit.  

The veteran's initial claim of entitlement to TDIU and 
therefore Chapter 35 benefits was received on April 24, 2003.  
The effective date for TDIU and therefore Chapter 35 benefits 
is the earliest date that it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year thereof.  Otherwise, it is the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.

TDIU is awarded in the event that the veteran becomes 
unemployable due to service-connected disabilities.  The RO 
has previously determined that given the veteran's statement 
on his April 2003 claim that he had become unemployed as of 
December 31, 2002, that this date was the date at which it 
became factually ascertainable that an increase in disability 
had occurred such that entitlement was met and that the 
veteran had become unemployable due to his service-connected 
disabilities.  In that regard, the Board notes that in the 
veteran's sworn testimony also supports the conclusion that 
he remained employed during 2002.  See transcript of the 
hearing, page 8.   Therefore, the Board has determined that 
the evidence of record does not indicate that the veteran 
became entitled to the claimed benefits prior to December 31, 
2002.  

The Board has also considered whether any evidence in the 
file constitutes an informal pending claim of entitlement to 
TDIU that would have been received prior to the April 2003 
formal claim.  Once a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU rating.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001 (July 6, 2001).  

The Board finds no evidence that an informal claim was not 
made.  Although the veteran asserted in his March 2002 VA 
psychiatric examination that he was unemployed, another VA 
examination administered in March 2002 reflected the 
veteran's report of current employment as a realtor.  As 
such, the record did not include evidence of unemployability 
until the veteran submitted his formal claim in April 2003 
which reflected unemployability as of December 31, 2002.  

Accordingly, prior to December 31, 2002, it was not factually 
ascertainable that the veteran was unemployable due to his 
service connected disabilities.  Therefore, the record 
affords no legal basis to award an effective date prior to 
December 31, 2002, for entitlement to TDIU, and in turn, 
Dependents' Educational Assistance.  













ORDER

Entitlement to an effective date earlier than December 26,  
2001 for service connection of PTSD is denied.  

Entitlement to an effective date earlier than December 31, 
2002 for basic eligibility to Dependents' Educational 
Assistance is denied.

Entitlement to an effective date earlier than December 31, 
2002 for entitlement to TDIU is denied. 



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


